Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 cites “The method of claim 1, wherein the timeout period, the providing of the online navigation route or the offline navigation route is applied on a maneuver-by-maneuver basis.”
It is not clear if the intention is for the device to repeat the entire process and give an entirely new offline or instruction at every maneuver, whether only one of the actions are done on a maneuver by maneuver basis, or if the instructions are provided on a maneuver by maneuver basis (in steps).  Clarification is required.
The examiner thinks the most likely interpretation is that between every maneuver, a signal is sent for online instructions and the providing of online/offline 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al (US Pub 2016/0349063 A1), hereafter known as Maurer.

For Claim 1, Maurer teaches A method comprising: 
generating an offline navigation route to a destination using offline map data cached at a device; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.)
transmitting a routing request to a routing server for an online navigation route to the destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
providing the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received within a timeout period; and (Figure 4, [0059].  The data received is used to create a navigation route.  As data from online is used to make it, it is an online navigation route.  That said, [0026] allows for the possibility that directions be generated remotely.  Additionally, Fig 2 shows an implementation where at step 110, after data arrives before a timeout period, an online route is provided)
providing the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received before the timeout period ends.  (Figure 4, [0059]. Additionally Figure 2 has, at step 110, an offline is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period.)

For Claim 2, Maurer teaches The method of claim 1, wherein the generating of the offline navigation and the transmitting of the routing request are performed in parallel.  ([0007] it is established that offline navigation routes can be generated instantly after a user requests instructions.  In [0053] it established the offline suggestions can be provided while awaiting online suggestions.  In order for the offline suggestions to be provided while waiting for online suggestions, a transmission of the request must have been made previously.  And if the offline route is generated immediately after a user request, that means the transmission must have occurred immediately as well.  It is also shown that the transmission can be sent before the offline route is generated (see Figure 2).  According to [0041], the difference time difference between step 106 and 108 (showing that a request has been sent and starting the process of generating an offline route) can be zero seconds.  Thus Maurer teaches sending the transmission and generating an offline route the immediately after a user request is received, which would make them occurring in parallel or at effectively the same time.)

For Claim 3, Maurer teaches The method of claim 1, wherein the portion of the offline navigation is a first offline maneuver, and wherein the portion of the online navigation is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )

For Claim 9, Maurer teaches The method of claim 1, wherein the offline map data is less complete, is a less current version, or a combination thereof than online map data used by the routing server to generate the online navigation route.  ([0032])

For Claim 10, Maurer teaches The method of claim 1, wherein the offline map data includes a basic rendering map, a basic map-matching map, a plurality of previously used navigation routes, or a combination thereof.  ([0029]

For Claim 11, Maurer teaches An apparatus comprising: 
a processor; and ([0027])
a memory including computer program code for a program, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following, ([0027-0028])
generate an offline navigation route to a destination using offline map data cached at a device;  39Attorney Docket No.: P9184US00Patent (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.)
transmit a routing request to a routing server for an online navigation route to the destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
provide the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received within a timeout period; and (Figure 4, [0059].  The data received is used to create a navigation route.  As data from online is used to make it, it is an online navigation route.  That said, [0026] allows for the possibility that directions be generated remotely.  Additionally, Fig 2 shows an implementation where at step 110, after data arrives before a timeout period, an online route is provided)
provide the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received before the timeout period ends.  (Figure 4, [0059]. Additionally Figure 2 has, at step 110, an offline is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period.)

For Claim 12, Maurer teaches The apparatus of claim 11, wherein the generating of the offline navigation and the transmitting of the routing request are performed in parallel.  ([0007] it is established that offline navigation routes can be generated instantly after a user requests instructions.  In [0053] it established the offline suggestions can be provided while awaiting online suggestions.  In order for the offline suggestions to be provided while waiting for online suggestions, a transmission of the request must have been made previously.  And if the offline route is generated immediately after a user request, that means the transmission must have occurred immediately as well.  It is also shown that the transmission can be sent before the offline route is generated (see Figure 2).  According to [0041], the difference time difference between step 106 and 108 (showing that a request has been sent and starting the process of generating an offline route) can be zero seconds.  Thus Maurer teaches sending the transmission and generating an offline route the immediately after a user request is received, which would make them occurring in parallel or at effectively the same time.)

For Claim 13, Maurer teaches The apparatus of claim 11, wherein the portion of the offline navigation is a first offline maneuver, and wherein the portion of the online navigation is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )

For Claim 16, Maurer teaches A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: ([0027])
generating an offline navigation route to a destination using offline map data cached at a device; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.)
transmitting a routing request to a routing server for an online navigation route to the destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
providing the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received within a timeout period; and (Figure 4, [0059].  The data received is used to create a navigation route.  As data from online is used to make it, it is an online navigation route.  That said, [0026] allows for the possibility that directions be generated remotely.  Additionally, Fig 2 shows an implementation where at step 110, after data arrives before a timeout period, an online route is provided)
providing the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received before the timeout period ends.   (Figure 4, [0059]. Additionally Figure 2 has, at step 110, an offline is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period.)

For Claim 17, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the generating of the offline navigation and the transmitting of the routing request are performed in parallel.  ([0007] it is established that offline navigation routes can be generated instantly after a user requests instructions.  In [0053] it established the offline suggestions can be provided while awaiting online suggestions.  In order for the offline suggestions to be provided while waiting for online suggestions, a transmission of the request must have been made previously.  And if the offline route is generated immediately after a user request, that means the transmission must have occurred immediately as well.  It is also shown that the transmission can be sent before the offline route is generated (see Figure 2).  According to [0041], the difference time difference between step 106 and 108 (showing that a request has been sent and starting the process of generating an offline route) can be zero seconds.  Thus Maurer teaches sending the transmission and generating an offline route the immediately after a user request is received, which would make them occurring in parallel or at effectively the same time.)

For Claim 18, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the portion of the offline navigation is a first offline maneuver, and wherein the portion of the online navigation is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable and obvious in light of Maurer et al.

For Claim 8, Maurer teaches The method of claim 1, wherein the timeout period, the providing of the online navigation route or the offline navigation route is applied at the beginning of the route or constantly.  (See Figure 2, Sections 108/110 and 112)
Maurer does not teach wherein it is applied on a maneuver-by-maneuver basis.  
However, it would be obvious to someone of ordinary skill in the art prior to the effective filing date that it be applied on a maneuver-by-maneuver basis.  It would be obvious because, it might be unsafe to give a user new driving instructions when they are in the middle of a driving maneuver.  By waiting for them to complete a maneuver and be ready for the next one, you can ensure they aren’t in the middle of a maneuver that it would be dangerous to change course. 

Claims 4-7, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in light of Ho et al (US Pub 2019/0120640 A1), hereafter known as Ho.

For Claim 4, Maurer teaches The method of claim 1, further comprising: 
Maurer does not teach constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible. 
Ho, however, does teach constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 5, modified Maurer teaches The method of claim 4, 
And iteratively generating one offline navigation route to the destination during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach further comprising:  38Attorney Docket No.: P9184US00Patent 
iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. 
Ho, however does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 6, modified Maurer teaches The method of claim 5, 
Modified Maurer does not teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.  
Ho, however, does teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.   ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of a time based cost model because when people are using navigation systems, oftentimes the most important factor they want to optimize for is the time spent to get to the destination.

For Claim 7, modified Maurer teaches The method of claim 6, 
Modified Maurer does not teach wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  
Ho, however, does teach The method of claim 6, wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  (As described in [0043], each segment has a cost.  Fig. 6 shows graphs with more than one segment.  Any route that has two possible or required segments would have the time based cost model based upon the time for traveling the first and second segments, as long as those segments have their costs calculated like the rest of the segments)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of having the time of traversing a first and second segment be factors in the total cost because those segments would have time costs associated with them, and if they were traveled on, the costs associated with them would represent the time costs of traveling the first and second segment of the path, which would factor into the whole cost.

For Claim 14, Maurer teaches The apparatus of claim 11, 
Maurer does not teach wherein the apparatus is further caused to: 
construct a directed graph from the offline map data,
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach construct a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 15, modified Maurer teaches The apparatus of claim 14, 
And generate one offline navigation route to the destination based on the directed graph during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach wherein the apparatus is further caused to: 
iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  
Ho, however, does teach iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 19, Maurer teaches The non-transitory computer-readable storage medium of claim 16, 
Maurer does not teach wherein the apparatus is caused to further perform: 
constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach 
constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 20, modified Maurer teaches The non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform: 
generating one candidate offline navigation route to the destination based on the directed graph during the timeout period; and 
Modified Maurer does not teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.
	Ho, however, does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geelen et al (US Pub 2013/0211705 A1) relates to updating driving instructions as maneuvers are performed.
Zhang et al (US Pub 2021/0080271 A1) relates to graphs, candidate paths, and online/offline navigation.
Fowe et al (US Pub 2019/0331502 A1) relates to cost functions.
Steinmetz et al (US Pub 2015/0228191 A1) relates to concurrent online/offline navigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664